Cite as 2013 Ark. 347

                SUPREME COURT OF ARKANSAS
                                      No.   CR-12-1130

CHARLES WILLIAMSON                               Opinion Delivered   September 26, 2013
                               APPELLANT
                                                 APPEAL FROM THE GARLAND
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR2010-244-I]

STATE OF ARKANSAS                                HONORABLE JOHN HOMER
                                 APPELLEE        WRIGHT, JUDGE

                                                 AFFIRMED.


                         CLIFF HOOFMAN, Associate Justice

       Appellant Charles Williamson appeals from his conviction for first-degree murder, for

which he received a life sentence. He was also convicted of using a firearm during the

commission of the felony and received a sentence enhancement of fifteen years’

imprisonment. On appeal, Williamson argues (1) that there was insufficient evidence to

support his conviction and (2) that the circuit court erred in denying his motion to suppress

his confession. Our jurisdiction is pursuant to Ark. Sup. Ct. R. 1-2(a)(2) (2013). We affirm.

       Williamson was charged with first-degree murder in connection with the death of his

girlfriend, Jessica Noles, on April 23, 2010, in Hot Springs, Arkansas.          According to

Williamson, who confessed to police and also testified at the jury trial, he and Noles were in

an argument, and Noles threatened to leave Williamson and take the couple’s two-week-old

son with her.     Williamson went and retrieved his .38 Special revolver, which he had

purchased the previous month. Noles was sitting in the kitchen, holding their son, and
                                   Cite as 2013 Ark. 347

Williamson testified that he pointed the gun at Noles’s forehead, cocked the hammer back,

and pulled the trigger, killing her. He testified that he “blacked out,” that he was not in his

right mind at the time, and that he could not control his actions. Williamson stated that he

caught the baby as Noles slumped over in the chair. He then threw the gun in the trash can

and called his grandmother, who called 911.

       Detective Michael Lyndon with the Hot Springs Police Department testified that he

arrived on the scene at 2:45 p.m. When he entered the apartment, Lyndon stated that he saw

Noles’s body slumped over in the chair with an obvious gunshot wound to the head, from

which blood was dripping into either a bucket or a trash can. Williamson was holding the

baby and talking on the phone, and Lyndon heard Williamson say to the person on the phone

that “he didn’t mean to hurt her.” Williamson’s grandmother and his aunt were also present

in the apartment. Lyndon asked about the location of the weapon, and Williamson advised

police that it was in the trash can. The gun was retrieved and contained four live cartridges.

One spent .38-caliber shell casing was also recovered.

       Williamson was arrested and taken to the police station for questioning, and Sergeant

Jason Brasfield conducted the interview. Brasfield testified that he first advised Williamson

of his Miranda rights. According to Brasfield, Williamson told him that he had completed the

twelfth grade through a special-education program and that he was not currently under the

influence of any alcohol or drugs. Brasfield testified that he then showed Williamson the

rights form and read each right to him, while allowing Williamson to read along. Brasfield

asked Williamson if he understood each right, which he indicated that he did by placing his


                                              2
                                     Cite as 2013 Ark. 347

initials beside each one. Brasfield also read aloud the waiver-and-consent section of the form,

and both Williamson and Brasfield signed it. Brasfield testified that Williamson did not have

any questions about his rights and that he did not appear to have any trouble understanding

the form. After Williamson had waived his rights, he gave a statement to Brasfield in which

he admitted shooting Noles during their argument. He claimed that he suffered from

obsessive-compulsive disorder (OCD) and that this triggered his bipolar condition, causing

him to become angry and to shoot Noles after she threatened to leave him. Williamson

indicated that he and Noles had been arguing all week because Noles’s mother had been

telling her that he was “no good” and that she should leave him. After Williamson finished

his statement, Brasfield went and typed it up, then brought it to him to review and sign.

Brasfield testified that he read the statement to Williamson and allowed him to read along.

Williamson did not indicate that there were any changes or corrections that needed to be

made to the statement. Brasfield brought another officer along to witness the statement being

read to Williamson, and both officers, as well as Williamson, signed the statement.

       Prior to trial, Williamson filed a motion to suppress his statement to police, arguing

that he was not properly advised of his Miranda rights and that he lacked the mental capacity

to consent to a waiver of his rights. After a hearing, the circuit court denied the motion,

finding that Williamson had been adequately apprised of his Miranda rights, that he had

waived those rights, and that he had voluntarily given his statement to police.

       In addition to Williamson’s confession, the State presented evidence that Noles was

killed by a single bullet fired from Williamson’s .38 Special at a distance of less than one inch.


                                                3
                                    Cite as 2013 Ark. 347

The firearm and tool-mark examiner testified that the gun was a double-action/single-action

revolver, which could be fired either by first cocking the hammer back and then pulling the

trigger, which requires relatively little trigger pressure, or by not cocking the hammer but by

exerting significantly more pressure on the trigger.

       At the conclusion of the evidence, the jury was given instructions on the charged

offense of first-degree murder, the lesser-included offense of second-degree murder, and the

firearm enhancement. The jury convicted Williamson of first-degree murder, as well as the

firearm enhancement, and sentenced him to life in prison, plus fifteen years. Williamson filed

a timely notice of appeal from the judgment and commitment order entered on July 19, 2012.

       In his first point on appeal, Williamson argues that there was insufficient evidence to

support his first-degree murder conviction. In determining whether there is substantial

evidence to support the verdict, this court reviews the evidence in the light most favorable

to the State and considers only the evidence that supports the verdict. Wyles v. State, 368 Ark.

646, 249 S.W.3d 782 (2007). Substantial evidence is that evidence which is of sufficient force

and character to compel a conclusion one way or the other beyond suspicion or conjecture.

Id. The fact that evidence is circumstantial does not render it insubstantial; however, when

circumstantial evidence is relied upon, it must exclude every other reasonable hypothesis but

the guilt of the accused. Id. The question of whether circumstantial evidence excludes other

reasonable hypotheses is for the jury to decide. Id. When reviewing a sufficiency challenge,

this court reviews all of the supporting evidence introduced at trial, even if it was admitted

erroneously. Dodson v. State, 341 Ark. 41, 14 S.W.3d 489 (2000).


                                               4
                                    Cite as 2013 Ark. 347

        Williamson contends that the State failed to offer substantial evidence of his intent to

commit first-degree murder because it did not prove that it was his conscious object to cause

the death of Jessica Noles. The statute pursuant to which Williamson was convicted, Ark.

Code Ann. § 5-10-102(a)(2) (Repl. 2006), required the State to show that Williamson, with

the purpose of causing the death of another person, caused the death of another person. A

person acts purposely with respect to his or her conduct when he or she acts with the

conscious object to engage in conduct of that nature or to cause the result thereof. Ark. Code

Ann. § 5-2-202(1) (Repl. 2006). Intent or state of mind is rarely capable of proof by direct

evidence, but must usually be inferred from the circumstances surrounding the offense. Wyles,

supra. One is presumed to intend the natural and probable consequences of his actions. Id.

The circumstances from which intent may be inferred include the type of weapon, the

manner in which it was used, and the nature, extent, and location of the trauma suffered by

the victim. Id. In addition, the jury is responsible for resolving questions of conflicting

testimony and may choose to believe the State’s account of the facts, rather than the

defendant’s. Id.

       The evidence presented by the State in this case showed that Williamson and Noles

were in an argument, that he went to retrieve his revolver, and that he then placed the gun

less than one inch away from her head and pulled the trigger, killing her. The State’s firearm

expert testified that the revolver could be fired by two different methods: by first cocking the

hammer back, then pulling the trigger with minimal pressure, or by simply pulling the trigger

but with a much greater amount of pressure. Williamson testified at trial that he remembered


                                               5
                                    Cite as 2013 Ark. 347

first cocking the hammer and then pulling the trigger. Given these circumstances, there was

substantial evidence from which the jury could have inferred that it was Williamson’s

conscious object to cause Noles’s death. See Thompson v. State, 338 Ark. 564, 999 S.W.2d

192 (1999) (stating that when one puts a .38-caliber pistol directly against another person’s

neck and fires the gun, the natural and probable consequence of that act is the death of the

victim); Walker v. State, 324 Ark. 106, 918 S.W.2d 172 (1996) (gunshot fired at close range

to victim’s head after victim confronted defendant constituted substantial evidence of

defendant’s purposeful intent). While Williamson testified that he had “blacked out” and did

not have control of his actions due to his alleged mental disabilities, the jury was entitled to

disbelieve this self-serving testimony. Wyles, supra. This is especially true given that

Williamson apparently regained control of his actions in time to catch his infant son as he fell

out of Noles’s arms immediately after she had been shot. We affirm on this point.

       In his second point on appeal, Williamson argues that the circuit court clearly erred

by denying his motion to suppress his statement to police. This court reviews a trial court’s

decision denying a defendant’s motion to suppress a confession by making an independent

determination based on the totality of the circumstances, and the ruling will be reversed only

if it is clearly against the preponderance of the evidence. Osburn v. State, 2009 Ark. 390, 326

S.W.3d 771. Conflicts in testimony at a suppression hearing about the circumstances

surrounding a defendant’s in-custody statement are for the trial judge to resolve. Id.

       Custodial statements are presumed to be involuntary, and the burden is on the State

to prove that the statement was given voluntarily and was knowingly and intelligently made.


                                               6
                                    Cite as 2013 Ark. 347

Id. In determining whether a waiver of Miranda rights is voluntary, knowing, and intelligent,

we look to see if the statement was the product of free and deliberate choice rather than

intimidation, coercion, or deception. Id. In making this determination, we consider the

following factors: age, education, and intelligence of the accused; the lack of advice as to his

constitutional rights; the length of detention; the repeated or prolonged nature of the

questioning; the use of physical or mental punishment; and statements made by the

interrogating officers and the vulnerability of the defendant. Id.

       Williamson argues that his statement was not given voluntarily, knowingly, and

intelligently because he was only twenty-two years old, he had completed twelfth grade in

a special-education program, he had difficulty reading, and he had a learning disability. He

further asserts that he was taken directly to the police station from the crime scene without

the opportunity to receive advice from anyone other than the police about his constitutional

rights. Williamson admits that there was no prolonged period of questioning in this case and

that there was no use of mental or physical punishment.

       Despite Williamson’s assertions that his age, education, intelligence, and vulnerability

prevented his statement from being voluntary, Sergeant Brasfield testified at the suppression

hearing that he asked Williamson if he could read, write, and understand English. He also

confirmed that Williamson had completed high school. Brasfield testified that he then read

each line of the rights form to Williamson, while allowing him to read along at the same time,

and that Williamson did not ask any questions about his constitutional rights. Brasfield stated

that Williamson did not appear to have any trouble understanding the form and that he


                                               7
                                     Cite as 2013 Ark. 347

initialed each constitutional right as it was read to him to indicate that he understood each

one. Brasfield then read the waiver and consent provision at the bottom of the form to

Williamson, who signed it and agreed to give a statement. After Williamson gave his

statement, Brasfield typed it up and then read it to Williamson, ensuring that he did not wish

to make any corrections or changes. Another officer who witnessed Brasfield read the

statement to Williamson also testified that Williamson adopted it and that he did not appear

to have any trouble comprehending the situation.

       Although Williamson testified that he did not remember Brasfield reading the rights

form to him, that he could not really read or write, and that he told Brasfield that he had

difficulty reading, conflicts in testimony at the suppression hearing are for the circuit court to

determine. Osburn, supra. Furthermore, even though Williamson professed at the hearing to

not understand the right to remain silent or the role of his counsel, he admitted on cross-

examination that he had undergone two mental examinations in which he had correctly

identified the parties in a court proceeding. Given these circumstances, the circuit court did

not clearly err in finding that Williamson was adequately apprised of his constitutional rights

and that he voluntarily waived those rights by giving a statement.

       Williamson also argues that his statement was involuntary because it was induced by

a false promise, due to his testimony at the suppression hearing that Sergeant Brasfield

promised him that he could go home if he told the police what had happened. We have held

that if a police official makes a false promise that misleads a prisoner, and the prisoner gives


                                                8
                                   Cite as 2013 Ark. 347

a confession because of that false promise, then the confession has not been voluntarily,

knowingly, and intelligently made. Conner v. State, 334 Ark. 457, 982 S.W.2d 655 (1998).

       The State responds that Williamson’s argument regarding the alleged false promise is

not preserved for appellate review because Williamson did not raise it to the circuit court.

We agree. The only issues raised in Williamson’s motion to suppress were whether he was

properly advised of his Miranda rights and whether he lacked the mental capacity to consent

to a waiver of his rights. Williamson never made a false-promise argument either in his

motion to suppress or at the suppression hearing. Accordingly, this particular argument is not

preserved for our review. See, e.g., Tryon v. State, 371 Ark. 25, 263 S.W.3d 475 (2007)

(holding that an argument not raised to the circuit court in a motion to suppress is not

preserved for appeal, even if it is constitutional in nature). We therefore affirm the circuit

court’s denial of Williamson’s motion to suppress.

                                     Rule 4-3(i) Review

       In compliance with Ark. Sup. Ct. R. 4-3(i), the record has been examined for all

objections, motions, and requests made by either party that were decided adversely to

Williamson, and no prejudicial error has been found.

       Affirmed.

       Rosalyn A. Watts, P.A., by: Rosalyn A. Watts, for appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                              9